Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Seneca County [Dennis F. Bender, A.J.], entered December 31, 2009) to review a determination of respondent. The determination found after a tier III hearing that petitioner had violated an inmate rule.
It is hereby ordered that said proceeding is unanimously dismissed without costs as moot (see Matter of Free v Coombe, 234 AD2d 996 [1996]). Present—Scudder, P.J., Martoche, Peradotto, Green and Gorski, JJ.